[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] JUDGMENT
After a hearing on all the issues, it is the judgment of the court that the $45,000.00 paid into court by the purchaser of the premises, Hector Reyes, be distributed as follows:
City of New London               $21,958.57
Committee of Sale                $ 5,376.43
  (of the $1,435.00 added fees the court finds such bill excessive and disallows $1,000.00)
  Hector Reyes — Tax  Water Sewer Lien                       $13,537.23
Costs                            $    71.44
Attorney's Fees (Kanabis)        $   500.00
  (of the $1,500.00 claimed the court finds such bill excessive and disallows $1,000.00
Total                            $41,443.67 CT Page 1668
 Total Amount Paid                $45,000.00 Deduction Total $41,443.67 Total Due Timothy Miller         $ 3,556.33
In addition, the court orders that Timothy Miller vacate the premises by April 1, 2001.
Judgment to the City, the committee of sale, and to Reyes including fees and costs is $41,443.67.
Judgment to the owner, Timothy Miller $3,556.37.
Premises to be vacated by April 1, 2001.
D. Michael Hurley, Judge Trial Referee